BENEDICT, District Judge.
By the 50th section of the internal revenue act of June 30,1864 (13 Stat. 241), the act of March 2. 1833 (4 Stat. 632), which gave to the national courts jurisdiction over all cases arising under the revenue laws of the United States, was made applicable to all cases arising under the law’s for the collection of internal duties. This provision of the act of June 30, 1804, was. however, repealed by the OSth section of the internal revenue act of July 13, 1866 (14 Stat. 172), and this latter act, by express provision, confers upon the circuit courts of the United States jurisdiction over actions brought against officers appointed under, or acting by, authority of the internal revenue act of June 30, 1S04. or of any act in addition thereto or in amendment thereof. The jurisdiction conferred by the act of July 13, 1800, being thus limited to cases which come under the act of 1S04 and its amendments, and the 50th section of the act of 1S64 having been repealed, if this court lias any jurisdiction in the premises, it can only be by virtue of the act of March 2, 1S33. The general terms, “revenue laws of the United States,” used in the act of March 2, 1S33, undoubtedly might, if standing alone, include all revenue law's of every description; but, used, as they are, in an act entitled “An act further to provide for the collection of duties on imports,” they must be considered as not intended to include laws for the collection of internal duties. This construction lias been the one adopted by congress itself, as is evident from the enactment, above referred to, in the 50th section of the act of June 30, 1864, while the deliberate repeal of the latter *21section indicates an intention, on the part of congress, that the jurisdiction of the national courts, in cases arising under the laws for the collection of internal duties, should not he derived from the provisions of the act of 1S33. The motion must, therefore, be granted.